Exhibit 99.7 EXECUTION COPY GSAA HOME EQUITY TRUST 2007-8 ASSET-BACKED CERTIFICATES SERIES 2007-8 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GOLDMAN SACHS MORTGAGE COMPANY, as Assignor GS MORTGAGE SECURITIES CORP., as Assignee and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Servicer Dated as of July 30, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT (this “Assignment Agreement”) made this 30th day of July, 2007, among Wells Fargo Bank, National Association, a national banking association (“Wells Fargo” or the “Servicer”), GS Mortgage Securities Corp., a Delaware corporation (the “Assignee”), and Goldman Sachs Mortgage Company, a New York limited partnership (the “Assignor” or “GSMC”). WHEREAS, the Assignor and the Servicer have entered into (i) the Second Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of November 1, 2005, and (ii) the Assignment and Conveyance Agreement (WFHM 2007-PA12), dated as of May 30, 2007 (together, the “Servicing Agreement”) pursuant to which the Servicer sold certain Mortgage Loans (as defined below) to the Assignor; WHEREAS, the Assignee has agreed on certain terms and conditions to purchase from the Assignor certain of the mortgage loans (the “Mortgage Loans”), which are subject to the provisions of the Servicing Agreement and are listed on the mortgage loan schedule attached as Exhibit A hereto (the “Mortgage Loan Schedule”); and WHEREAS, pursuant to a Master Servicing and Trust Agreement, dated as of July 1, 2007 (the “Trust Agreement”), among GS Mortgage Securities Corp., as depositor, Citibank, N.A., as trustee (in such capacity, the “Trustee”), U.S. Bank National Association, as a custodian, Deutsche Bank National Trust Company, as a custodian, The Bank of New York Trust Company, National Association, as a custodian and Wells Fargo, as master servicer (in such capacity, the “Master Servicer”), securities administrator and as a custodian, the Assignee will transfer the Mortgage Loans to the Trustee, together with the Assignee’s rights under the Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder); NOW THEREFORE, in consideration of the mutual promises contained herein and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties agree as follows: 1.Assignment and Assumption. (a)The Assignor hereby assigns to the Assignee, as of the date hereof, all of its right, title and interest in and to the Mortgage Loans and the Servicing Agreement, to the extent relating to the Mortgage Loans (other than the rights of the Assignor (and if applicable its affiliates, officers, directors and agents) to indemnification thereunder) from and after the date hereof, and the Assignee hereby assumes all of the Assignor’s obligations under the Servicing Agreement, to the extent relating to the Mortgage Loans, from and after the date hereof, and the Servicer hereby acknowledges such assignment and assumption and hereby agrees to the release of the Assignor from any obligations under the Servicing Agreement from and after the date hereof, to the extent relating to the Mortgage Loans. 1 (b)The Assignor represents and warrants to the Assignee that the Assignor has not taken any action which would serve to impair or encumber the Assignor’s ownership interest in the Mortgage Loans since the date of the applicable Servicing Agreement. (c)The Servicer and the Assignor shall have the right to amend, modify or terminate the Servicing Agreement without the joinder of the Assignee with respect to mortgage loans not conveyed to the Assignee hereunder; provided, however, that such amendment, modification or termination shall not affect or be binding on the Assignee. 2.Modification of the Servicing Agreement.Only in so far as it relates to the Mortgage Loans, the Servicer and the Assignor hereby amend the Servicing Agreement as follows: (a)The second sentence of the first paragraph of Section 4.2 shall be deleted in its entirety and replaced with the following: “In the event that any payment due under any Mortgage Loan is not postponed pursuant to Section 4.1 and remains delinquent for a period of ninety (90) days or any other default continues for a period of ninety (90) days beyond the expiration of any grace or cure period, the Company shall commence foreclosure proceedings.” (b)The language in Section 4.14 shall be deleted in its entirety and replaced with the following: The Companyor its agent shall inspect the Mortgaged Property as often as deemed necessary by the Company in accordance with Accepted Servicing Practices or as may be required by the primary mortgage guaranty insurer, to assure itself that the value of the Mortgaged Property is being preserved.The Company shall keep a record of each such inspection and, upon request, shall provide the Purchaser with an electronic report of each such inspection. (c)The fifth paragraph of Section 4.17, Title, Management and Disposition of REO Property, of theServicing Agreement is hereby amended by deleting the first sentence in its entirety and replacing it with the following: The disposition of REO Property shall be carried out by the Company at such price, and upon such terms and conditions, as the Company deems to be in the best interests of the Purchaser. (d)The language “(ii)” shall be deleted from Section 6.4(ii) and the language “the Purchaser and any Depositor” in the second line of such Section andthe language “the Purchaser and such Depositor” in the third line of such Section shall be replaced with the language “the Master Servicer”. 2 (e)The language “the Purchaser and any Depositor” and the language “the Purchaser and such Depositor” occurring throughout Section 6.6 shall be deleted and replaced with the language “the Master Servicer”. (f)The phrase “With respect to any Mortgage Loans that are the subject of a Securitization Transaction occurring on” in the first sentence of the first paragraph of Section 6.6 shall be deleted in its entirety and shall be replaced with “On”. (g)Section 10.1(ii) shall be deleted in its entirety and replaced with the following: “(ii)failure by the Company duly to observe or perform in any material respect any other of the covenants or agreements on the part of the Company set forth in this Agreement which continues unremedied for a period of thirty (30) days (fifteen (15) days in the case of Section 6.4 and 6.6) after the date on which written notice of such failure, requiring the same to be remedied, shall have been given to the Company by the Purchaser or by the Custodian; or” (h)Exhibit I shall be deleted in its entirety and be replaced with a new “Exhibit I” which shall be as set forth in Exhibit C attached to this Assignment Agreement. (i)The first paragraph of Section 4.4 shall be deleted in its entirety and replaced with the following: The Company shall segregate and hold all funds collected and received pursuant to a Mortgage Loan or a Letter of Credit separate and apart from any of its own funds and general assets and shall establish and maintain one or more Custodial Accounts, in the form of time deposit or demand accounts, titled “Wells Fargo Bank, N.A., for the benefit of the Purchaser of Residential Mortgage Loans serviced under the Second Amended and Restated Master Seller’s Warranties and Servicing Agreement, dated as of November1, 2005 - P & I”, or as otherwise directed in writing by the Purchaser or its assigns after the related Closing Date in connection with any Whole Loan Transfer or Securitization Transaction.The Custodial Account shall be established with a Qualified Depository.Upon request of the Purchaser and within ten(10) days thereof, the Company shall provide the Purchaser with written confirmation of the existence of such Custodial Account.The Custodial Account shall at all times be insured to the fullest extent allowed by Applicable Law.Funds deposited in the Custodial Account may be drawn on by the Company in accordance with Section 4.5.If the depository in which the Custodial Account is held ceases to be a Qualified Depository, the Company shall transfer the Custodial Account within thirty (30) days to a substitute Qualified Depository. With respect to each Securitization Transaction, the Company shall establish a separate Custodial Account for the related securitization and deposit all amounts that have been or are subsequently received with respect to the Mortgage Loans included in such Securitization Transaction into the Custodial Account created for the securitization on the date of the Securitization Transfer, or as soon as possible thereafter (but not to exceed 48 hours after such date).All funds held in such separate Custodial Account shall be for the benefit of the trust created in connection with such Securitization Transaction. 3 (j)The definition of “Qualified Depository” set forth in Article I shall be deleted in its entirety and replaced with the following: "Qualified Depository: A depository the accounts of which are insured by the FDIC and is otherwise acceptable to the Rating Agencies.For the avoidance of doubt, a depository will be acceptable to Standard & Poor’s if its short-term unsecured debt obligations are rated “A-2” or above or, if such depository’s short-term unsecured debt obligations are not rated, its long-term unsecured debt obligations are rated “BBB+” or above by Standard &
